Citation Nr: 0636910	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a breathing disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1953 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision. In July 2005, the 
Board remanded for further development.   

This case was also developed on the matter of service 
connection for a back disability, which was granted in a June 
2006 rating decision.  As this represents a full grant of the 
benefit sought, this matter is no longer before the Board. 


FINDING OF FACT

A chronic breathing disability was not exhibited in service 
and a preponderance of the evidence is against finding that 
it is otherwise related to service. 


CONCLUSION OF LAW

A chronic breathing disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2002, 
August 2005, and March 2006.  VA specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record reflects that the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC).  In March 2003, 
NPRC advised VA that the veteran's service records were not 
on file and that records may have been destroyed in a fire.  
The Board finds that additional efforts to obtain the 
veteran's service records would be futile, and as such, the 
Board finds that VA has fulfilled its duty to assist in 
obtaining such records.  VA outpatient records and private 
medical records have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  Indeed, in a statement received in September 2005, 
the veteran indicated that he had no additional evidence to 
submit.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran has a current breathing disability as indicated 
by treatment records from the VA Medical Center (VAMC) dated 
from January 2002.  As previously mentioned, the veteran's 
service medical records were unavailable for review.

A VAMC note recorded in January 1999 listed the date of onset 
for bronchial asthma as August 1998.  A January 2002 VAMC 
record noted the veteran had a 2-year history of dyspnea on 
an almost daily basis.  A letter from the veteran's treating 
physician at Columbia VAMC dated in July 2003 reflects she 
treated him for chronic lung process and opined that it was 
caused by service.  She stated that the "temporal 
relationship between the onset of these symptoms and his 
military service" made it highly likely that the disability 
was "precipitated by [the veteran's] military activities."

VA afforded the veteran an examination in March 2006 VA, for 
which the claims folder was reviewed.  The examiner indicated 
that laboratory tests were consistent with obstructive 
ventilatory defect with poor response to bronchodilator.  The 
diagnosis was severe obstructive lung disease.  The examiner 
noted that this appeared to be consistent with asthma and 
that the veteran did not appear to be responding very well to 
his current medications and was fairly symptomatic on a daily 
basis.  The examiner concluded that based on the onset of 
symptoms stemming 10 years after service, there was less than 
a 50 percent chance that current disability was related to 
active service.   

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the March 2006 VA examination report is 
more complete and through than the July 2003 letter from the 
veteran's VA physician.  The March 2006 report included a 
review of the claims folder.  While the July 2003 letter 
stated that the veteran's medical records and history were 
reviewed, there is no indication which specific records were 
included in that review.  Additionally, the March 2006 
examination included extensive laboratory testing and the 
report included a through discussion of the findings therein.  
The March 2006 examination report cited to evidence relied 
upon in coming to its conclusions, including the veteran's 
self-reported history of the onset of pertinent 
symptomatology.  In the July 2003 letter, the VA physician 
failed to provide adequate reasons and bases for her opinion.  
Therefore, the March 2006 VA examination report finding that 
current breathing disability is not related to service is 
more probative than the July 2003 letter.    

Additionally, the first documented evidence of a disability 
was not until about 1998 which is over 40 years post service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, the Board finds that a 
preponderance of the evidence is against a finding that the 
veteran's current breathing disability is related to service.

To the extent that the veteran himself has claimed his 
breathing disability is related to active duty, as a layman, 
he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's breathing disability is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a breathing disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


